Hon. Andrew P. Johnson                   Opinion No. V-1565
        County Attorney
        Diamllt county                          Re’: Authority of the Commis-
        Carrlzo Sprlnge, Texas                       elonerrr’ Court to accept
                                                     the higher of, two bids on
                                                     the purchaee of a dump
                                                     g;gocosting    more. than
        Dear Sir:
                  Your request for an opinion ppesenta the Sol-
        lowing Saots’:
                           “At the regular meeting OS the Commle-           ’
                     elonere’ Court of the County of Dimmlt held
                     on October 13, 1952, the’court lnattiucted
                     the County Judge to n&e the proper adver-
                     tlsement for bi@J Sor the purchase.oS a
                     dump truok .to fill the need of Precinct
                     Number -0.    Advertltieatent uti made on : :‘;.
                     October 16th 8nd October 23t!d, .1952, eet-
            .        tag out the epeoi~i~ationr     the truck must
                     met .and stabsng that the blda wquld be
                     opened on NOvsraber~ 10, 1952.
                           “The ConwsieBioner8’ CO&    met in It8
                     regular meeting for the month OS November on
                     NovhQer 10, 1952. FUO bias on the dump
                     trek had. &Mm rOe8lWa       urd weme Opted.
                     The compan~er w.        the bi@~ ant3 the amount
                     ot each bid are’ afa.fdllors:.
                                ‘Al Vivian Chevrol& Company, Cerrlzo
                     Sqrings,       Texas, bid &?,245.00.
    *
                          .“Anderson-Ueyaell Motors, Inc.,        Carrizo
                     Sprlnge, Texata, bid #2,4?0.00.
                                “Both bide meet the~epeciflcatione   re-
                     quircd,       and both PidfJerg’are rerponalble. “
                   tie PollcW.n& W.,    oP the CMU8elonere I Court
    .   w8b enter*d ,on November 10, .1952:
.

            .




        .




                _.
                                                                        i




    Hon. Andrew P. JOhIMOn,page 2 (i-1565)

                                                     .
               “On.thia the 10th d&y of November, 1952
         ‘the Commlaslonersl Court met in regular em-
         rlbn with all members present aa -foXlom: ’                .       ”
           Terre11 8. Kellogg, County Judge~,,preeldlng
          Roy C. Jones,  Cokmuisrloner Precinct No. 1
          IT. H. Hemlngton, Comlssloner Preclnat No. 2
       ‘, C. Wi Barker; Comlrrloner Preolnct No.
           J. L. Hester Conmlarloner Ereclnot No. 3
           Andreu P. Jofmon; County Attorney
          ‘L? D. White, County Treanurer
               !‘The Pollowing bualrmm...raq attended
         to-wit a
               “k     BIAS OplDcBD
                                 IW -INCT          .P IQUIP-
         mtw(0ne 1952 madi 2 Ton Tmror chaerir atid
         pab-oto.)
              *Not106 t ildderr having been duly
         publ1rh.Q 14x1t L Camllco Bprlngr ~Javelin,
         the tollowing bidr uwe rooelwd and
         opened in open, CommUrlon~8 ’ Court :
         Al VivfanCheWOXUt Comp8ay.. 1.. . 22245.00
         Amle&inrWeydell ‘Motorrr, im.. . . .,t2
                                              . 470.06

                    “A gotion wa8 made b$ CoinnlsnlOner H.
             Ii. l$errln&on that Anderson-Weydell Motors,
.           .Inop+po9ation bid. be abiepted, %t being the
             oplnlon OP the court that the Ford -ok      la
             the mont euit,abla, Por the type OP work to
       ” b6’&onF. .N@Sp uaa ~qeconded by .ComuUs&lone~.
     ,,‘,,,1,~
             & .,I;,. B8.8tqr and aer+ed .pnanl~ua~yi
               k’&s    bdmg. no fuNlie        bwfnege,   Court
         war, ad$8numfl”




               BUed on the above .mntlonbd taotr,‘you            aak:
               %. Under the fact8 oP this ease, 18~
              COunty oP DlfWt required by law to let
              oontract to thi LoWea%MdfiWP? .

                                         ..

                                                           .
                             Hon. Andrew P. Johnec+, .page 3 (V-1565)



                                               “2    l   ,Under   wimt           oArcumtances, IS any,
                                      can a county reject                        the lowest bid In favor
                    :                 of a higher bid?
                                           "3. Under &at                         ciroumstancee,           If any,
                                      dan a county reject                        all bids?
                                            “4. In the event all bids are rejected,
                                      does a ,county have the authority to again
                                      advertise for bids and make new speclflca-
            ‘:                        tlons?”
                                      The purchase outlined in your request la
                            governed by the provisions of Artlole’2368a;Vernon~s
                            Civil Statutes..   Att ‘y Oen. Ope. v-285 1947) and
                            .v--$ ~     Q9jw Section 2 0r Article 23 6L provides
                                                     l
                                                                            .    in

                                               “NOcounty, aotlng thro’&h Its CouMs-
            .
            *.                        aloners Court, and no. city In this State
                                      $~;pereaSter        make any oontrac~t calling
                                                ~equlrlng the e%iendlture or $aMnt
                                      of Two Thousand ($2,000.00) Dollars or eiore
                                      out of any fund or funds ‘of ‘any city or
                                      county or subdlvlslon of .tiy county crest-‘.
                                      lng or Imposing an obllg&t$on or llablllty                                    .
                                      or arip nature or character upon much county
                                      or any subdivision of such countiy, or upon
                                      such   city, without first submltt~          such
                                      proposed coqtract. to competitive bids.
                                      Ndtice-of the time and place when and where
                                      budh contracts shall be let shall be pub-
                                      llshed lq such county (Ii concerning a
                                      county contract or,contraots        for such sub-
                                      dlvlslon of such county) and in such city,
                                           concernin     a city contract),     once a
                                      %k for two 72) consecutive weeks prior to
    .                                 the tine set for letting      such contract,      the
                        .             da68 of t 6: +i*rt..~~lScat.lo~II,.to .bbe ,_...
                                                                                   at ,&e.ast
                                      fourteen     14) days~prlor to the date       ‘eet for
                                      letting said oontraot; and said cozitract
                                      8hall be let to the lowest reeponelble 61d-
                                      Tier. The court. and/or governing, body shall
                                      have the right to reject any           d llbd
                                      and ‘if the aontraot la ‘POPth~oo&&%n                                         ‘.
                                      of publlo. worka, then the ruooea6fuL bid.-
                                      der, ehall Aberac@lred to give a good and.
                                      sufflclent    bond “in. the Pull amount of the

                                                                                                      .

:
                                                                         .   .   .   .

        .       .
                                                                                                  .
            .               ..    .
                .



                                                                                   .
                            .’                                            .




                    Hon. ~&x&r P. Johnson,      p&i+   4   (V-1565)
        .   .


                           contract prloe, for the faithful perrormance
                           oi euoh conOlract, executed~by some INrety
                           company author eed to do buslneed in this
                           State in actor ?ianoe with the provisions of
                           Article 5160, Revised Statutes of 1925 and
                           amendment6thereto,“.    (Xmphwls added.j
                                Article 2368s requires that the oontract be
                    let “to the lowest responsible bidder”.       The phrase
                    “lo)le,st responsible bidder” has a well tleilned mean%ng.
                    #or a collection    of cases see 25 Worde and Phrase&I
                    $Perm. Ed. 1940) 714. In determining the lowest reapon-
                    slble bidder the commleeionersr court Is not PerformInS
                    a mere mlnlaterlal duty but is exerclglng a duty whioh
                    la deliberative    and dleoretionary.   Att'y Qen. Op. V-
                    1536 (1952).     The oommlreloneri I Bourt au3f take into
                    oomularatlon the quality or .the prodiaot,~ the adapt-’ :.ri
                    ablllty ,to the particular uee .requlrad; and the ability,
                    oapaclty,‘exgerienoe,    erSlalenay and integrity   of the




                                                                                       ,



,
                                 ‘she SuprCnneCourt 0r Alabama, in OonEilderlng
                                                                    ur rfqueet,

                                    “That the not&es of pucohaad war ported
                    : ii   ..,~a publiehed therequwed     length 0r tim(r
                             and by registered mail torwarded to three.
                             dialerr in euch material, ae provided ‘by the
                             asiended Bat, appear6 not to be oontrovexted.
                            And that the.aubrtanoe ot the n&lob lkke-
                            rriu reetr the aot*r requlrementr     we t&ink
                              laltr, olear.  It oallea for realed bid8 on
                             3two on6 an&one-half ton truoka, short wheel
                             bkm, tihul# with cab, wlfh d&l PS& Wheel@,
                             e ui ped rlth.3Oa$-8 ply tlrea on rear 8nd
                             680-% balloon tlree on front.’      Clearly, no
                             provlalon or the act UWMnded that the notice
                             nune the ,+Nfaat;ure.P, oi $he, truck desired
    .




                                                           .          .
         . .
.




               Hon. Andrew P. &neon,    &ye 5 ‘(V-1565)

    ‘.
                    to be purchased as ootiplalnanta argue.    This
                    the commlssloners may well ~determlne after
                    receiving bl4e on varloua.m%kes of trucks.
                    In the Instant case, the road eupervlsor
                    by his affidavit   dlrcloaee he favored the
                    Chrevolet over the Ford, and gives his
                    reasons as eoonomy In opelration and f&r&G:.:.
                    blllty of service.     The oommiealonera evldant-
                    ly deferred ~to hle judgment In then matter,
                    and purchased. the Chevrolet trucks at a coat
                    of $179.50 n&Wethan the bid of the Ford
                    dealer, one of thelre complainants, after first
                    eliminating from consideration    the bide of
                    the Dodge and other dealers In trucks.
                         “Complainant Walden-t&or Companywae
                   the Ford dealer offering the loweat bid, and
                   it la insisted the statute was violated for
                   the renaon that Ita bid,was not accepted and
                   the ChWrolet bought for a hi her price,
                   To dcoept thla oantentlon wou!id lead slro
                   to ttie concluelon that In advertlring r0r
                   bide the make of mUluraCture mWit be given
                   and the purohese oonflned thereto, 8 theory
                   whloh-we have repudiated ae not withinany
                   requirementa of the act.      In deter-in@
                   who Is the loWe8t reePonelble bidder, the
                             thorltlB6.may take into consldera-
                         the quality of the rMterl810 a$ well
                                               the PartlOuUr. uae
                               ftp:::;;i%:       342    A        t
                             Ion LB r0ut-d ineWeatgv. CYy’o?
                   Oakland, ~30.Cal. App. .556, 159 ‘P. gO2, where
                   uao involved the purohale of a locking de-
                   vlbe for the jail; the oourt holding that:
                    ‘The honest exerciee   of dlacretlon   of a city
                   council, In considering the adaptability      to
                   use requlred of gooda offered,      in determin-
                   ing who la the lot?e@t ,responfilble .bidder
                   under a charter cilllng    fol’ award’of public
                   works: contract to such bidder, la not re-
                   viewable. I
    r:
                        .%o far .a8 here~appeara, there W&Batich
                   honeat exeroise Qf discretion   in the .instant
                   care. There 1s ,no charge of bad falth.
                   county authorities  merely Drefe&red. the %
                   nuye of truox .over the otner, and werg
                        .

                   *:                                ,    .
                              .
                   ‘.
                                                                                        .   /


                    Hon. Andrew P. Johneon, Dye 6 (V&1565)




                                                                                  d-1
                                 The racte p&kntbd    in oo\s lnqulry reveal
                    that the Comlsrloner~! ~Court detemlned that the Ander-
                    son-Weydell Notore. Inc. WBBthe lciweet renmmlble
                    bldder,elnce,    a8 you state, its truok.wU better adapted
                    to the particular use intended by the Court. This waq
                    trFtgyt‘;eUi     to the sound d.iroretlon.or the Commiaslor-i-
                                 , Therefore, you ere advlsep that the C.om-                               ,.

                    mlealonera’ Court had the authority to award the con-
                    tra& under consideration to the Anderson-Weydell
                    Motors, Ino. In the absence of fraud,or a&abuse of
                    d10oret1on.     In view Of our enswer’to your first ques-
                    tion it is unnecessary to anmter your remaining ques-
                    tione.

     ‘.   .
                                              ,ag!?g&z             :       *
                                   In auarbtng a oontmct to thb “1oweot                                         -...
              *.
                             r@m:bLs      biMbr”     aunt to the.prov%-
                             nib~~ 0r miozb    a36r   Vernon’r Civil        ..
                             Statute*, th? Com%r&nu’rl       Court may
                             cormlder the quality OS the prodtict and
                             ltr ad8pt8billtg  to the prrtioulalr use re-
                             qulred 8e well 41) the ebllito,   capaiilty, :
                             and rinancl8l re~ponmiillty     of the bldder.
                             Wltchsll v. Walben Wotbr, 735 Ala. 34, 177                     .
                            ‘So. 15rmm       .
                                                              Yourb very truly,
..
                    rmovm                                       ‘hxct MXIXL
                                                              Attorney General
                    J.“O. ‘B8vlr, Jr.
                    county Ar?aare Dlau?a
                     Mary K. ml.1
                    ,RgvU*lmlc .dMa&ant.,      :.,., .,..;.                                     .   I..   ‘.



                    Charles 0. Mathewe
                    ‘Fir& Asciatant
                    ‘JR?-            :’       .::.,:
                                                .~



               t.